Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to teach or fairly suggest all the particulars of an snare trap as claimed and specified in pages 4-6. Specifically, the prior art fails to teach or suggest “the tether end of the cable being positioned at a distance from the spring”. 
	The prior art of record Hoggan (US20120266518A1) teaches: 
A snare trap, comprising: a cable having a tether end and a snare end, the snare end having an end stop, the tether end having a tether attachment to which a tether is attachable for holding the cable in position, a travelling loop slidingly engaging the a cable, the travelling loop having a first aperture and a second aperture through which the cable may pass to create a snare loop, the first aperture of the travelling loop having a locking mechanism to lock the first aperture onto the cable. 
	However, Hoggan fails to teach the particulars of the spring and trigger as claimed. Hoggan is a non-lethal animal capture device and would have to be modifying with a secondary reference for the particulars of the spring and trigger as claimed to remain a trapping device.  
	The prior art of record Olecko (US4920690A) teaches a snare trap with a cable, a spring, and trigger as claimed. However, Olecko fails to teach or suggest that the spring would positioned at the snare end of the trap or that the tether of the cable is 
	The prior art of record Fremont et al. (US4581843) teaches a non-lethal snare trap having a cable and a spring. However, Fremont doesn’t teach any of the particulars of the cable or spring or trigger. Therefore, it would not be obvious to modify Hoggan with Fremont. Additionally, Fremont fails to teach or suggest that the spring would positioned at the snare end of the trap or that the tether of the cable is positioned at a distance from the spring. Moreover, Fremont teaches that the spring is the tether end and therefore not at a snare end. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent because they pertain to the snare traps of the art. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643